DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 18-19, 21-24, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0351069 to Grant et al. (hereinafter Grant).

In regard claim 1, Grant teaches or discloses a method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, a configuration of one or more sets of resources for a plurality of component carriers for communications with the base station (see paragraphs [0080], and [0087], the UE can receive, from the network node, one or more control messages comprising configuration of a plurality of RS resources associated with a particular bandwidth part (BWP) of a particular component carrier (CC) in the wireless communication network);
receiving a downlink control message indicating a status of communication activity on a first set of resources of the one or more sets of resources (see paragraphs [0015], and [0019], the downlink control information (DCI) contains a transmission configuration indicator (TCI) that informs the UE which transmit beam is used so that it can adjust its receive beam accordingly); and 
communicating with the base station based at least in part on the status of communication activity on the first set of resources (see paragraphs [0028], [0034], [0079], and [0086], performed by a network node (e.g., base station, gNB, eNB, en-gNB, ng-eNB, etc. or component thereof) in communication with a user equipment (UE, e.g., wireless device or component thereof, such as a modem) in a wireless communication network).

In regard claims 2 and 22, Grant teaches or discloses the method of claim 1, wherein receiving the configuration of the one 2 or more sets of resources further comprises:
receiving an indication of the one or more sets of resources for a group of component carriers of the plurality of component carriers (see paragraph [0088], [0089], and [0090], where the UE can receive, from the network node, a further control message comprising identification of at least one RS resource, of the plurality of RS resources, to be activated or deactivated. For each indicated spatial relation, the further resource can be associated with one or more of the following: a further CC that is different from the particular CC), wherein each value of a field of the downlink control message is associated with a set of the one or more sets of resources (see paragraph [0019], the RS ID is contained in a transmission configuration indicator (TCI) that is carried in a field in the DCI that schedules the PDSCH).

In regard claims 3 and 23, Grant teaches or discloses the method of claim 1, wherein receiving the configuration of the one or more sets of resources further comprises: receiving a list of resources for each component carrier of the plurality of component carriers (see paragraphs [0035], [0036], [0087], and [0135]), wherein each combination of a component carrier of the plurality and a value of a field of the downlink control message is associated with a set of the one or more sets of resources (see paragraph [0075], these combinations can be unique, such that each CC-BWP combination can include at least one of a different BWP and a different CC than all other CC-BWP combinations configured via the new RRC message. The configured list can comprise seven (7) CC-BWP combinations, with one index value reserved to indicate that the target CC/BWP is identified by the Serving Cell ID/BWP ID fields in the existing MAC-CE message structure).

In regard claim 4, Grant teaches or discloses the method of claim 1, further comprising: identifying a field of the downlink control message that indicates the first set of resources, wherein the status of communication activity is based at least in part on identifying the field (see paragraphs [0019], [0054], [0067], [0071], [0072], [0073], and [0075], the RS ID is contained in a transmission configuration indicator (TCI) that is carried in a field in the DCI that schedules the PDSCH. This additional field indicates and/or identifies a common cross-carrier and/or cross-BWP spatial relation based on the identification of a particular CC and/or particular BWP corresponding to, or associated with, all Resource IDs 0 . . . N−3 identified in the message).

In regard claim 5, Grant teaches or discloses the method of claim 4, further comprising: identifying the first set of resources based at least in part on a value of the field, wherein the status of communication activity is based at least in part on identifying the first set of resources (see paragraphs [0054], [0067], [0071], [0072], [0073], and [0075]).

In regard claim 10, Grant teaches or discloses the method of claim 1, wherein receiving the downlink control message indicating the status of communication activity further comprises: receiving an indication that the first set of resources is activated (see paragraphs [0031], [0036], [0054], [0063], [0075], [0076], [0088], and [0135]). 

In regard claim 18, Grant teaches or discloses the method of claim 1, wherein receiving the downlink control message indicating the status of communication activity further comprises: receiving an indication that the first set of resources is deactivated (see paragraphs [0028], [0034], [0036], [0063], [0079], [0086], [0088], and [0135]).

In regard claim 19, Grant teaches or discloses the method of claim 1, wherein the first set of resources comprises downlink semi-persistently scheduled resources (see paragraphs [0029], [0035], [0053], [0080], and [0087]).

In regard claim 21, Grant teaches or discloses a method for wireless communication at a base station, comprising:
transmitting, to a user equipment (UE), an indication of a configuration of one or more sets of resources for a plurality of component carriers for communications with the UE (see paragraphs [0029], [0080], and [0135], the operations of block 1110, where the network node can send, to the UE, one or more control messages comprising configuration of a plurality of RS resources associated with a particular bandwidth part (BWP) of a particular component carrier (CC) in the wireless communication network);
transmitting a downlink control message indicating a first set of resources of the one or more sets of resources based at least in part on a status of communication activity for the first set of resources (see paragraphs [0015], [0019], and [0075] the gNB can transmit a number of CSI-RS resources in different OFDM symbols, all with the same spatial filtering configuration (e.g., Tx beam) that was used to transmit RS4. RRC messages can be used to configure the UE with a list of Transmission Configuration Indicator (TCI) states for dynamically indicating (over downlink control information, DCI) a transmission configuration that includes QCL relationships between the DL RSs in one RS set and the PDSCH or PDCCH demodulation RS ports); and 
communicating with the UE based at least in part on the downlink control message and the status of communication activity for the first set of resources (see abstract, paragraphs [0079], [0080], [0085], [0086], and [0087], the network node can perform a procedure, using the identified RS resources, for management of transmit and/or receive beams for communicate with the UE).

In regard claim 24, Grant teaches or discloses the method of claim 21, wherein transmitting the downlink control message indicating the first set of resources (see paragraph [0019]) further comprises:
indicating the first set of resources using a value of a field of the downlink control message (see paragraphs [0054], [0067], [0071], [0072], and [0073]).

In regard claim 29, Grant teaches or discloses an apparatus for wireless communication at a user equipment (UE) (see Fig. 15), comprising:
a processor (see Fig. 15, element 1510);
memory coupled with the processor (see Fig. 15); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 15):
receive, from a base station, a configuration of one or more sets of resources for a plurality of component carriers for communications with the base station (see paragraphs [0080], and [0087], the UE can receive, from the network node, one or more control messages comprising configuration of a plurality of RS resources associated with a particular bandwidth part (BWP) of a particular component carrier (CC) in the wireless communication network);
receive a downlink control message indicating a status of communication activity on a first set of resources of the one or more sets of resources (see paragraphs [0015], and [0019], the downlink control information (DCI) contains a transmission configuration indicator (TCI) that informs the UE which transmit beam is used so that it can adjust its receive beam accordingly); and 
communicate with the base station based at least in part on the status of communication activity on the first set of resources (see paragraphs [0028], [0034], [0079], and [0086], performed by a network node (e.g., base station, gNB, eNB, en-gNB, ng-eNB, etc. or component thereof) in communication with a user equipment (UE, e.g., wireless device or component thereof, such as a modem) in a wireless communication network).

In regard claim 30, Grant teaches or discloses an apparatus for wireless communication at a base station (see Fig. 16), comprising:
a processor (see Fig. 16, element 1610);
memory coupled with the processor (see Fig. 16); and
instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 16):
transmit, to a user equipment (UE), an indication of a configuration of one or more sets of resources for a plurality of component carriers for communications with the UE (see paragraphs [0029], [0080], and [0135], the operations of block 1110, where the network node can send, to the UE, one or more control messages comprising configuration of a plurality of RS resources associated with a particular bandwidth part (BWP) of a particular component carrier (CC) in the wireless communication network);
transmit a downlink control message indicating a first set of resources of the one or more sets of resources based at least in part on a status of communication activity for the first set of resources (see paragraphs [0015], [0019], and [0075] the gNB can transmit a number of CSI-RS resources in different OFDM symbols, all with the same spatial filtering configuration (e.g., Tx beam) that was used to transmit RS4. RRC messages can be used to configure the UE with a list of Transmission Configuration Indicator (TCI) states for dynamically indicating (over downlink control information, DCI) a transmission configuration that includes QCL relationships between the DL RSs in one RS set and the PDSCH or PDCCH demodulation RS ports); and 
communicate with the UE based at least in part on the downlink control message and the status of communication activity for the first set of resources (see abstract, paragraphs [0079], [0080], [0085], [0086], [0087], the network node can perform a procedure, using the identified RS resources, for management of transmit and/or receive beams for communicate with the UE).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 16, 17, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of US Pub. 2021/0360674 to Lim et al. (hereinafter Lim).

In regard claim 11 and 27, Grant may not explicitly teach or disclose the method of claim 10, further comprising:
receiving scheduling information for the first set of resources based at least in part on the first set of resources being activated, the scheduling information comprising a time resource allocation, a frequency resource allocation, a multiplexing scheme, or any combination thereof.
However, Lim teaches or discloses receiving scheduling information for the first set of resources based at least in part on the first set of resources being activated, the scheduling information comprising a time resource allocation, a frequency resource allocation, a multiplexing scheme, or any combination thereof (see paragraphs [0168], [0169], and [0172], the (second) DCI may also include additional scheduling information. The UE may then detect the (second) DCI in SS(j) for scheduling CC.sub.j and may receive (the second) PDSCH. The target CC may be activated through DCI for either PDSCH or PUSCH by setting the CIF to the target CC. A DCI used for activating a CC may also carry additional scheduling information, e.g. time/frequency resource allocation information which may be either valid or invalid for the target CC. For invalid information, the UE may acquire the activation command from the CIF field alone, while the time information (or timing information) associated with or corresponding to the activation may be determined based on the time (or point in time) at which the DCI was received).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify methods for activating or deactivating reference signal resources for transmit and receive beams for wireless communication of Grant by including receiving scheduling information for the first set of resources based at least in part on the first set of resources being activated, the scheduling information comprising a time resource allocation, a frequency resource allocation, a multiplexing scheme, or any combination thereof suggested by Lim. This modification would provide for dynamic connected-mode discontionuous reception (C-DRX) configuration for efficient between power saving and wireless traffic read on paragraph [0005]. 

In regard claim 16, Grant may not explicitly teach or disclose the method of claim 11, wherein receiving the scheduling information further comprises:
receiving the scheduling information via a second downlink control message. 
However, Lim teaches or discloses receiving the scheduling information via a second downlink control message (see paragraphs [0168], [0169], and [0172]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify methods for activating or deactivating reference signal resources for transmit and receive beams for wireless communication of Grant by including receiving the scheduling information via a second downlink control message suggested by Lim. This modification would provide for dynamic connected-mode discontionuous reception (C-DRX) configuration for efficient between power saving and wireless traffic read on paragraph [0005].  

In regard claim 17, Grant may not explicitly teach or disclose the method of claim 16, further comprising: 
determining a length of the second downlink control message based at least in part on the first set of resources indicated by the downlink control message, wherein receiving the second downlink control message is based at least in part on the length of the second downlink control message. 
However, Lim teaches or discloses determining a length of the second downlink control message based at least in part on the first set of resources indicated by the downlink control message, wherein receiving the second downlink control message is based at least in part on the length of the second downlink control message (see paragraphs (0165], [0168], [0169], [0170], [0171], and [0173]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify methods for activating or deactivating reference signal resources for transmit and receive beams for wireless communication of Grant by including determining a length of the second downlink control message based at least in part on the first set of resources indicated by the downlink control message, wherein receiving the second downlink control message is based at least in part on the length of the second downlink control message suggested by Lim. This modification would provide for dynamic connected-mode discontionuous reception (C-DRX) configuration for efficient between power saving and wireless traffic read on paragraph [0005].  

In regard claim 20, Grant may not explicitly teach or discloses the method of claim 1, wherein the first set of resources comprises uplink configured grant resources.
However, Lim teaches or discloses wherein the first set of resources comprises uplink configured grant resources (see paragraphs [0151], and [0153]).
  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify methods for activating or deactivating reference signal resources for transmit and receive beams for wireless communication of Grant by including wherein the first set of resources comprises uplink configured grant resources suggested by Lim. This modification would provide for dynamic connected-mode discontionuous reception (C-DRX) configuration for efficient between power saving and wireless traffic read on paragraph [0005].  
Allowable Subject Matter
Claims 6-9, 12-15, 25-26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 06/18/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476